COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00203-CR
 
 



Lewayne Larry Mullenix


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Lewayne Larry Mullenix filed a pro se notice of appeal from his conviction
for robbery causing bodily injury.  The trial court’s certification states that
this “is a plea-bargain case, and the defendant has NO right of appeal” and
that “the defendant has waived the right of appeal.”  On May 9, 2012, we
notified Mullenix that this appeal could be dismissed unless he or any party
desiring to continue the appeal filed a response on or before May 21,
2012, showing grounds for continuing the appeal.  We have not received a
response.  Therefore, in accordance with the trial court’s certification, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 28, 2012




[1]See Tex. R. App. P. 47.4.